DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

_____________________________________________________________________
Claims 1-3, 5-7, 12, 14-16 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 12 of U.S. Patent No. 10,745,325 in view of THEBAULT (US 2006/0141154), LANDWEHR et al. (US 2016/0159066) and SHIM et al. (US 2016/0214907). 
With respect to claims 1, 6 and 14,  U.S. Patent No. 10,745,325 claims a method comprising infiltrating (e.g., applying) a porous fiber preform (claim 1), with a slurry made of carrier fluid and a first plurality of solid particles (Claim 1); drying the slurry to form a green body, then machining the green body preform to a target dimension (Claim 1) depositing a 
U.S. Patent No. 10,745,325 does not explicitly claim that the slurry is applied to the surface and machining to improve surface roughness. 
THEBAULT discloses a method for making a CMC part (Paragraphs [0001]-[0003]) comprising; providing a mixture (e.g., slurry) comprising a preceramic polymer, particles and an organic solvent (e.g., liquid carrier) (Paragraphs [0043]-[0053]; Figures 1-3); applying the mixture to the surface of the preform to infiltrate (Paragraph [0063]; Figure 1) and form a shape of the CMC part (Paragraphs [0057] and [0058]); removing the liquid carrier via drying (Paragraph [0059]) and the surface layer is polished (e.g., improved surface smoothness) to return it to its initial shape (Paragraph [0064]). Thus, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to apply the slurry of U.S. Patent No. 10,745,325 to the surface of the part, remove the liquid carrier upon drying and then polishing the resultant slurry as taught by THEBAULT so as to fill in the pores on the surface of the preform and ensure the final shape of said part. 
U.S. Patent No. 10,745,325 does not explicitly claim applying pressure to the tape. LANDWEHR et al. discloses that the tape is laminated via heat and pressure (Paragraphs [0022] [0032]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to apply heat and pressure to the tape on the machined surface of U.S. Patent No. 10,745,325, as taught by LANDWEHR et al. so as to consolidate the tape with the slurry and preform. 
U.S. Patent No. 10,745,325 does not explicitly claim the tool and imprinted features. SHIM et al. discloses the molding of three-dimensional surface features into the green part 
Claim 2 is rejected by claim 1 of U.S. Patent No. 10,745,325. 
Claim 3 is rejected by claim 1 of U.S. Patent No. 10,745,325. Moreover, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to cool the part after infiltration so that the part can be handled thereafter. 

With respect to claim 5, THEBAULT discloses that the slurry is applied by spraying (Paragraph [0019]). 
et al. discloses that a plurality of tape are applied to the surface (Paragraph [0021]). 
Claim 7 is rejected by claim 6 of U.S. Patent No. 10,745,325. 
Claim 12 is rejected by claim 12 of U.S. Patent No. 10,745,325. 
With respect to claim 15, LANDWEHR et al. discloses that pressure is applied by autoclave lamination (Paragraph [0022]).
With respect to claim 16, LANDWEHR et al. discloses that the temperature is less than about 212 F (e.g., less than about 100 C) (Paragraph [0032]). 
With respect to claim 20, . 
Claims 1-3, 5, 6, 9, 14-16 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 8, 9, 21, 23 of copending Application No. 16/277,189 in view of SHIM et al. (US 2016/0214907).
With respect to claims 1 and 14, copending Application No. 16/277,189 claims a method for forming a CMC component having an engineered surface, the method comprising: applying a surface slurry to an outer surface of a ceramic fiber preform; drying the surface slurry to remove the liquid carrier thereby forming a surface slurry layer comprising first particulate solids; polishing (e.g., machining to improve surface smoothness) the surface slurry to a predetermined surface finish; attaching a ceramic tape to the surface slurry (Claim 1). Copending Application No. 16/277,189 does not explicitly claim the claimed tool. SHIM et al. discloses the molding of three-dimensional surface features into the green part (Figures 4 and 5) by placing a cast, 56, (e.g., tool) comprising a negative of said surface features which are pressed into the surface of the green part (Paragraphs [0060]-[0064]) which increases adhesion between the CMC and coating (Abstract). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to place a tool on the surface of the tape of copending Application No. 16/277,189 as taught by SHIM et al. and apply the heat and pressure to imprint the three dimensional features into the surface of the tape so as to increase adhesion between the CMC and coating. 
Claim 2 is rejected by claim 21 of copending Application No. 16/277,189. 
Claim 3 is rejected by claim 1 of copending Application No. 16/277,189. 
Claim 5 is rejected by claim 2 of copending Application No. 16/277,189. 
Claim 6 
Claim 9 is rejected by claim 4 of copending Application No. 16/277,189. 
Claim 15 is rejected by claim 8 of copending Application No. 16/277,189. 
Claim 16 is rejected by claim 9 of copending Application No. 16/277,189. 
Claim 20 is rejected by claim 23 of copending Application No. 16/277,189
This is a provisional nonstatutory double patenting rejection.



Allowable Subject Matter
Claims 4, 7, 8, 10, 11, 13, 17, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LANDWEHR et al. (US 2016/0159066) disclose a method for making a ceramic matrix composite (Abstract)  having a machined surface (e.g., engineered surface) (Paragraphs [0012] and [0028]). The method comprises, applying a slurry to a ceramic fiber preform (Paragraphs [0011] and [0018]); machining the preform (Paragraph [0028]); applying a flexible tape to the preform (Paragraphs [0011]) after applying the slurry to the preform. The tape layer is laminated to the preform (Paragraph [0022]) and then they are together infiltrated with molten material to form the CMC component (Paragraph [0025]; Figure 3). 
THEBAULT (US 2006/0141154) discloses a method for making a CMC part (Paragraphs [0001]-[0003]) comprising; providing a mixture comprising a preceramic polymer, particles and an organic solvent (e.g., first organic compound) (Paragraphs [0043]-[0053]; Figures 1-3); applying the mixture to a part to infiltrate (Paragraph [0063]) to form a shape of the CMC part (Paragraphs [0057] and [0058]); removing the first organic compound via drying (Paragraph [0059]); and a plurality of successive layers of the mixture are applied to fill infiltrate the part (Paragraphs [0061]-[0063], [0065]) and ceramicizing (e.g., pyrolyzing) the CMC part at a first temperature (Paragraphs [0060]) after each coating is applied (Paragraphs [0070]-[0072]). 
HARRIS et al. (US 2016/0230570) discloses that machining can generally include polishing to remove at least some of the excess material to reduce a dimension of the composite article and facilitate fit of the composite article with another component (Paragraph [0052]). 
While LANDWEHR et al. discloses a general machining before or after ceramisizing, it isn’t generally disclosed that the slurry is machined after it has been dried. THEBAULT explicitly requires that the slurry layer is polished after it has been ceramicized since it is friable (Paragraph [0064]). The claims require machining the dried surface slurry (e.g., not ceramicized) and thus the combination of LANDWEHR et al., HARRIS et al. and THEBAULT does not result in the steps claimed and the order in which they are claimed. 
Moreover, Claim 1 recites a method including generally conventional steps of fiber preform slurry infiltration, followed by drying and subsequently infiltration of a molten infiltrant. These steps are generally taught by HARRIS et al.  (US 2016/0230570) and BOROM et al. (US 5,015,540).  It is known in the art to perform “green machining” as it provides for economic and material property benefits over machining of post sintered / melt infiltrated SiC surfaces. Such is generally taught by LAU et al. ( US 5,840,221), CORMAN et al. (US 2007/0092762), SHIM et al. (US 2016/0326064) and LANDWEHR et al. (US2016/0159066).  But the prior art does not explicitly teach the interposition of a protective layer deposition step onto the green body preform as claimed between such a green machining step and the molten infiltration step.  The art has instead disclosed application of additional protective layers prior to green machining and / or machining post green state or molten infiltration Such prior art explicitly teach benefits to applying the coating prior to green machining, therefore moving the step to after machining would appear to contradict the guidance of such art.   Therefore performing the recited steps in claimed order within the context of the full claim would appear patentable over the art. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX B EFTA/Primary Examiner, Art Unit 1745